Case 20-10979-mdc          Doc 17   Filed 05/14/20 Entered 05/14/20 11:21:44              Desc Main
                                    Document     Page 1 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In RE:                                        )
                                              )       Case No. 20-10979-MDC
IRA L. GRIFF,                                 )
                                              )       Chapter 13
                Debtors.                      )
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                Movant,                       )
                                              )
         v.                                   )
                                              )
IRA L. GRIFF,                                 )
                                              )
                Respondent.                   )
                                              )

                   UNITED STATES’ MOTION TO EXTEND
      TIME TO FILE NONDISCHARGEABILITY COMPLAINT, IF NECESSARY

         The United States of America, on behalf of the Social Security Administration (“SSA”),

files this Motion to Extend Time to File Nondischargeability Complaint, If Necessary, pursuant

to Fed.R.Bankr.P. 4004(b) and 9006(b), and in support thereof states as follows:

         1.     Debtor, Ira L. Griff, filed a Chapter 13 bankruptcy petition on February 18, 2020.

Dkt. No. 1.

         2.     SSA is listed as a creditor of debtor-respondent in his Petition. The amount of the

debt listed by debtor-respondent as owed to SSA is $48,770.00. See Dkt. No. 1, at p. 26.

         3.     The deadline to object to debtor-respondent’s discharge or to challenge

dischargeability of certain debts is June 7, 2020.

         4.     The United States is in the process of investigating SSA’s claim against

debtor-respondent, for the purpose of determining whether the debt owed to SSA resulted from
Case 20-10979-mdc         Doc 17     Filed 05/14/20 Entered 05/14/20 11:21:44            Desc Main
                                     Document     Page 2 of 5



debtor-respondent’s misrepresentations, if any, precipitating benefits to which he was not

entitled.

        5.      In order to make a decision on whether an adversary proceeding is warranted, it

will be necessary to review a number of documents retained only in hard copy, which contains

documents related to Debtor. However, due to Covid-19 precautions, counsel is unable to access

the paper file, as the result of restricted access to SSA facilities.

        6.      Given the above, and in order to make a proper determination regarding filing an

objection to the dischargeability of SSA’s specific debt, the Office of the General Counsel for

SSA is requesting additional time to determine whether a complaint is appropriate.

        7.      Counsel for SSA has contacted Debtor’s counsel, David M. Offen, Esquire, who

has no objection to this motion.

        8.      Accordingly, it is respectfully requested that the United States be granted a ninety

(90) day extension to complete its review and file an adversary complaint, if needed.
Case 20-10979-mdc        Doc 17      Filed 05/14/20 Entered 05/14/20 11:21:44          Desc Main
                                     Document     Page 3 of 5



       WHEREFORE, the United States of America respectfully requests that this Honorable

Court issue an Order extending the deadline to file objections to discharge for ninety (90) days

from the deadline of June 7, 2020.

                                                     Respectfully submitted,
May 14, 2020
                                                     WILLIAM M. McSWAIN
                                                     United States Attorney

                                                     /s/ Timothy Reiley
                                                     Timothy Reiley
                                                     Special Assistant United States Attorney
                                                       c/o Social Security Administration
                                                     Office of the General Counsel
                                                     P.O. Box 41777
                                                     Philadelphia, Pennsylvania 19101
                                                     Telephone: (215) 597-0948
                                                     Email: Timothy.Reiley@ssa.gov
                                                     Counsel for United States of America, SSA
Case 20-10979-mdc         Doc 17   Filed 05/14/20 Entered 05/14/20 11:21:44            Desc Main
                                   Document     Page 4 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In RE:                                       )
                                             )       Case No. 20-10979-MDC
IRA L. GRIFF,                                )
                                             )       Chapter 13
               Debtors.                      )
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
               Movant,                       )
                                             )
         v.                                  )
                                             )
IRA L. GRIFF,                                )
                                             )
               Respondent.                   )
                                             )

                                            ORDER

         AND NOW, this _____ day of _______________, 2020 it is hereby ORDERED,

ADJUDGED, and DECREED that the United States of America’s Motion to Extend Time to File

Nondischargeability Complaint, If Necessary, is GRANTED. The United States shall file any

objection to discharge on or before ninety (90) days of the current deadline of June 7, 2020 or

September 5, 2020.



                                             BY THE COURT,

                                             ____________________________________
                                             UNITED STATES BANKRUPTCY JUDGE
Case 20-10979-mdc          Doc 17   Filed 05/14/20 Entered 05/14/20 11:21:44           Desc Main
                                    Document     Page 5 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In RE:                                        )
                                              )       Case No. 20-10979-MDC
IRA L. GRIFF,                                 )
                                              )       Chapter 13
                Debtors.                      )
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                Movant,                       )
                                              )
         v.                                   )
                                              )
IRA L. GRIFF,                                 )
                                              )
                Respondent.                   )
                                              )

                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the Motion for Extension of Time was

served by electronic noticing (ECF) and/or UPS prepaid, this 14 May 2020 day of May, 2020,

upon:

David M. Offen                                        Trustee
The Curtis Center                                     William C. Miller
601 Walnut Street                                     Chapter 13 Trustee
Suite 160 West                                        P.O. Box 1229
Philadelphia, PA 19106                                Philadelphia, PA 19105
(215) 625-9600                                        (215) 627-1377
Email: dmo160west@gmail.com                           ecfemails@ph13trustee.com

Ira L. Griff
3620 Rayland Road
Philadelphia, PA 19154


                                                      /s/ Timothy Reiley
                                                      Timothy Reiley
                                                      Special Assistant United States Attorney
